Citation Nr: 0701130	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Johnson 
City, Tennessee




THE ISSUE

Eligibility for enrollment in the VA healthcare system.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to October 1957.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
decision of the Johnson City, Tennessee VAMC.  


FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status that would warrant placement in a priority 
category above category 8. 

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the January 2004 decision and the January 2005 
statement of the case).  He has had ample opportunity to 
respond.

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans and noncompensable, 
zero percent service-connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), are a veteran of the Mexican 
border period or of World War I, or are former prisoners of 
war.  Id.  A veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in December 2003.  He acknowledged that he did not 
have a service-connected disability, had not been a POW and 
was not receiving VA pension benefits.  He declined to 
provide his financial information so VA could not assess 
whether he might qualify for low income status.

Based upon his nonservice-connected status, no low income 
status, and the non-applicability of any other special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  Accordingly, the January 2004 
decision denied his application for enrollment in VA 
healthcare system on the basis of the category 8 placement, 
and the filing of his enrollment application after January 
17, 2003.  

The veteran does not dispute the category 8 placement.  
However, he contends that he was not informed of the need to 
enroll prior to January 17, 2003.  He had not applied for VA 
healthcare at an earlier date because he had good health 
coverage from his employer until he retired in 2003 and felt 
that he was doing the right thing by not using his 
eligibility for VA health benefits until he really needed it.  
While the veteran's actions in this case appear 
conscientious, the Board is bound by the governing statutory 
and regulatory provisions, and the instructions of the 
Secretary, and has no authority to award benefits based on a 
determination that such would be equitable.  See 38 U.S.C.A. 
§ 7104(c); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Since there is no provision in the law for enrollment of 
category 8 members after January 17, 2003 (regardless of 
whether or not they were aware of this deadline), the veteran 
is ineligible for enrollment in the VA health care system.  
The applicable criteria are dispositive and the veteran's 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


